NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
SHELL OIL COMPANY (ClO GULF COAST
DRAWBACK SERVICES, INC.);
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-AppelZee.
2011-1531 `
Appeal from the United States Court of International
Trade in case no. 08-CV-0109, Judge Delissa A. RidgWay.
ON MOTION
ORDER
Shell Oil CoInpany moves to withdraw John J. Galvin
as counsel and substitute Daniel P. Wendt as principal
counsel.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted Danie1 P. Wendt should
promptly file an entry of appearance as principal counsel

SHELL OIL COMPAN`Y V. US
0CT 2 8 2011
Date
cc: John J. Galvin, Esq.
Tara K. Hogan, Esq.
2
FoR THE CoURT
fsi Jan Horbal__\[
J an Horba1y
Clerk
Daniel P. Wendt, Esq. F"_Eo
s21
U.3. COURT DF APPEALS FOR
THE FEDERAL C|RCUIT
001 2 8 201-1
1AN HBRBA|.¥
CLERK